 

Exhibit 10.1

 

CONFIDENTIAL

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated on and as of the
latest date set forth on the signature page hereto, by and between BIO-key
International, Inc., a Delaware corporation (the “Company”), and the purchaser
identified on the signature page hereof (“Purchaser”).

 

R E C I T A L S:

 

WHEREAS, Purchaser desires to purchase and the Company desires to sell
securities on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:

 

1.          The Offering.

 

(a)     Private Offering. The securities offered by this Agreement are being
offered in a private offering (the “Offering”) of up to $4,000,000, consisting
of up to 26,666,666 shares (the “Shares”) of the Company’s Common Stock, $0.0001
par value per share (the “Common Stock”), and warrants in the form attached
hereto as Exhibit A (the “Warrants”) to purchase up to 26,666,666 shares of
Common Stock, provided that the Offering may be increased, in the sole
discretion of the Company, by up to an additional $250,000 to cover
over-allotments. The Shares and Warrants will be sold in units (the “Units”)
with each Unit comprised of one Share and one (1) Warrant at a purchase price
(the “Purchase Price”) of $0.15 per Unit. The Units will be sold on a “best
efforts” basis pursuant to Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and/or Rule 506 of Regulation D thereunder. The
Shares and the Warrants and shares of Common Stock issuable upon exercise of the
Warrants (the “Warrant Shares”) are hereinafter referred to collectively as the
“Securities.” The Units are being offered solely to a limited number of
“accredited investors” as that term is defined in Rule 501(a) of the Securities
Act during an offering period (the “Offering Period”) commencing October 21,
2013 and terminating not later than November 29, 2013, unless extended by the
Company in its sole discretion (the “Termination Date”) for a period not to
exceed an additional thirty (30) days. The Offering may be terminated by the
Company at any time in its sole discretion. This Agreement, the Exhibits hereto
and the Offering Summary dated October 21, 2013 (including the documents
incorporated by reference therein) are hereinafter collectively referred to as
the “Offering Documents”.

 

(b)     No Minimum Offering Amount. Funds shall be released to the Company upon
the Company’s execution of this Agreement and the Company is not required to
raise any minimum amount of proceeds prior to executing this Agreement or any
similar agreement with other investors and obtaining such funds. Because there
is no minimum amount of subscriptions which the Company must receive before
accepting funds in the Offering, Purchaser will not be assured that the Company
will have sufficient funds to execute its business plan or satisfy its working
capital requirements and will bear the risk that the Company will be unable to
secure the funds necessary to meet its current and anticipated financial
obligations.

 

 
1

--------------------------------------------------------------------------------

 

 

(c)     Placement Agent. The Company has engaged Dougherty & Company LLC (the
“Placement Agent”) as its exclusive placement agent for the Offering.

 

(d)     Escrow Agent. The Company and the Escrow Agent have established a
segregated escrow account with Private Bank Minnesota (the “Escrow Agent”) for
the deposit of subscriptions.

 

2.          Sale and Purchase of Securities.

 

(a)     Purchase and Sale. Subject to the terms and conditions hereof, the
Company agrees to sell, and Purchaser irrevocably subscribes for and agrees to
purchase, the number of Units set forth on the signature page of this Agreement
at a purchase price of $0.15 per Unit. The aggregate purchase price for the
Units shall be as set forth on the signature page hereto (the “Aggregate
Purchase Price”) and shall be payable upon execution hereof by check or wire
transfer of immediately available funds as set forth below.

 

(b)     Subscription Procedure. In order to purchase Units, Purchaser shall
deliver to the Placement Agent at 90 South Seventh Street, Suite 4300,
Minneapolis, MN 55402, Attn: Joseph P. Sullivan, Senior Vice President,
Corporate Finance and Investment Banking: (i) one completed and duly executed
copy of this Agreement; (ii) one completed and duly executed copy of the
Registration Rights Agreement, in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), (iii) one completed and duly executed
Accredited Investor Questionnaire in the forms attached hereto as Exhibits C,
(iv) one completed and duly executed Selling Stockholder Questionnaire in the
form attached as Annex B to the Registration Rights Agreement, and (v)
immediately available funds, or a certified check or bank check, in an amount
equal to the aggregate amount to be paid for the Units purchased under this
Agreement as indicated on the signature page hereto (the “Aggregate Purchase
Price”). Execution and delivery of this Agreement shall constitute an
irrevocable subscription for that number of Units set forth on the signature
page hereto. Payment for the Units may be made to the Escrow Agent by wire
transfer in accordance with the wiring instructions attached hereto as Exhibit D
or by check made payable to: “BIO-key International, Inc.”. Receipt by the
Escrow Agent of funds wired, or deposit and collection by the Escrow Agent of
the check tendered herewith, will not constitute acceptance of this Agreement by
the Company. The Units subscribed for will not be deemed to be issued to, or
owned by, Purchaser until the Company has executed this Agreement. All funds
tendered by Purchaser will be held by the Escrow Agent pending acceptance or
rejection of this Agreement by the Company and the closing of Purchaser’s
purchase of Units (the “Closing”). This Agreement will either be accepted by the
Company, in whole or in part, in its sole discretion, or rejected by the Company
as promptly as practicable. If this Agreement is accepted only in part,
Purchaser agrees to purchase such smaller number of Units as the Company
determines to sell to Purchaser. If this Agreement is rejected for any reason,
including the termination of the Offering by the Company, this Agreement and all
funds tendered herewith will be promptly returned to Purchaser, without interest
or deduction of any kind, and this Agreement will be void and of no further
force or effect.

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     Closing. Subject to the Placement Agent’s receipt at each Closing of a
legal opinion of Company counsel in a form reasonably acceptable to the
Placement Agent, executed by such counsel and addressed to the Placement Agent,
subscriptions will be accepted by the Company in its sole discretion until the
Termination Date. Upon the Company’s execution of this Agreement, the
subscription evidenced hereby, if not previously rejected by the Company, will,
in reliance upon Purchaser’s representations and warranties contained herein, be
accepted, in whole or in part, by the Company. If Purchaser’s subscription is
accepted only in part, this Agreement will be marked to indicate such fact, and
the Company will return to Purchaser the portion of the funds tendered by
Purchaser representing the unaccepted portion of Purchaser’s subscription,
without interest or deduction of any kind. Upon acceptance of this Agreement, in
whole or in part, by the Company, the Company will issue the certificates for
the Shares and the Warrants to Purchaser.

 

3.          Representations and Warranties of Purchaser. Purchaser represents
and warrants to the Company as follows:

 

(a)     Organization and Qualification.

 

(i)      If Purchaser is an entity, Purchaser is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, with the corporate or other entity power and authority to own and
operate its business as presently conducted, except where the failure to be or
have any of the foregoing would not have a material and adverse effect on the
legality, validity or enforceability of any Transaction Documents, and Purchaser
is duly qualified as a foreign corporation or other entity to do business and is
in good standing in each jurisdiction where the character of its properties
owned or held under lease or the nature of their activities makes such
qualification necessary, except for such failures to be so qualified or in good
standing as would not have a Material Adverse Effect on it.

 

(ii)     If Purchaser is an entity, the address of its principal place of
business is as set forth on the signature page hereto, and if Purchaser is an
individual, the address of its principal residence is as set forth on the
signature page hereto.

 

(b)     Authority; Validity and Effect of Agreement.

 

(i)     If Purchaser is an entity, Purchaser has the requisite corporate or
other entity power and authority to execute and deliver this Agreement and any
documents contemplated hereby (collectively, the “Transaction Documents”) and
perform its obligations under the Transaction Documents. The execution and
delivery of each Transaction Document by Purchaser, the performance by Purchaser
of its obligations thereunder, and all other necessary corporate or other entity
action on the part of Purchaser have been duly authorized by its board of
directors or similar governing body, and no other corporate or other entity
proceedings on the part of Purchaser is necessary for Purchaser to execute and
deliver the Transaction Documents and perform its obligations thereunder.

 

 
3

--------------------------------------------------------------------------------

 

 

(ii)     Each of the Transaction Documents has been duly and validly authorized,
executed and delivered by Purchaser and, assuming each has been duly and validly
executed and delivered by the Company, each constitutes a legal, valid and
binding obligation of Purchaser, in accordance with its terms.

 

(c)     No Conflict; Required Filings and Consents. Neither the execution and
delivery of the Transaction Documents by Purchaser nor the performance by
Purchaser of its obligations, thereunder will: (i) if Purchaser is an entity,
conflict with Purchaser’s articles of incorporation or bylaws, or other similar
organizational documents; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to Purchaser or any of the properties or assets of
Purchaser; or (iii) violate, breach, be in conflict with or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of Purchaser under, or result in the creation or
imposition of any lien upon any properties, assets or business of Purchaser
under, any material contract or any order, judgment or decree to which Purchaser
is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) and (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a material adverse effect on its obligation to perform
its covenants under this Agreement.

 

(d)     Accredited Investor.      Purchaser is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act. If
Purchaser is an entity, Purchaser was not formed for the specific purpose of
acquiring the Securities, and, if it was, all of Purchaser’s equity owners are
“accredited investors” as defined above.

 

(e)     No Government Review. Purchaser understands that neither the United
States Securities and Exchange Commission (“SEC”) nor any securities commission
or other governmental authority of any state, country or other jurisdiction has
approved the issuance of the Units or passed upon or endorsed the merits of this
Agreement, the Warrants, the Shares, or any of the other documents relating to
the proposed Offering, or confirmed the accuracy of, determined the adequacy of,
or reviewed this Agreement, the Warrants, the Shares or such other documents.

 

(f)     Investment Intent. The Securities are being acquired for the Purchaser’s
own account for investment purposes only, not as a nominee or agent and not with
a view to the resale or distribution of any part thereof, and Purchaser has no
present intention of selling, granting any participation in or otherwise
distributing the same. By executing this Agreement, Purchaser further represents
that Purchaser does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participation to such person or third
person with respect to any of the Securities.

 

 
4

--------------------------------------------------------------------------------

 

 

(g)     Restrictions on Transfer. Purchaser understands that the Securities are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or registered or
qualified under any state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom. Purchaser acknowledges that it is able
to bear the economic risks of an investment in the Securities for an indefinite
period of time, and that its overall commitment to investments that are not
readily marketable is not disproportionate to its net worth.

 

(h)     Investment Experience. Purchaser has such knowledge, sophistication and
experience in financial, tax and business matters in general, and investments in
securities in particular, that it is capable of evaluating the merits and risks
of this investment in the Securities, and Purchaser has made such investigations
in connection herewith as it deemed necessary or desirable so as to make an
informed investment decision without relying upon the Company for legal or tax
advice related to this investment. In making its decision to acquire the Units,
Purchaser has not relied upon any information other than information provided to
Purchaser by the Company or its representatives and contained herein.

 

(i)      Access to Information. Purchaser acknowledges that it has had access to
and has reviewed all documents and records relating to the Company, including,
but not limited to, the Company’s Annual Report on SEC Form 10-K for the year
ended December 31, 2012, the Company’s Quarterly Report on Form 10-Q for the
period ended June 30, 2013, the Company’s Current Report on SEC Form 8-K dated
July 23, 2013, the Company’s Current Report on SEC Form 8-K dated August 14,
2013, any Quarterly Report on SEC Form 10-Q, or Current Report on SEC Form 8-K
filed with the SEC after October 21, 2013 and before the date this Agreement is
executed (as such documents have been amended since the date of their filing,
collectively, the “Company SEC Documents”), that it has deemed necessary in
order to make an informed investment decision with respect to an investment in
the Units; that it has had the opportunity to ask representatives of the Company
certain questions and request certain additional information regarding the terms
and conditions of such investment and the finances, operations, business and
prospects of the Company and has had any and all such questions and requests
answered to its satisfaction; and that it understands the risks and other
considerations relating to such investment. Purchaser understands any statement
contained in the Company SEC Documents shall be deemed to be modified or
superseded for the purposes of this Agreement to the extent that a statement
contained herein or in any other document subsequently filed with the SEC
modifies or supersedes such statement.

 

(j)      Reliance on Representations. Purchaser understands that the Units are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Units. Purchaser represents and warrants to the Company that any information
that Purchaser has heretofore furnished or furnishes herewith to the Company is
complete and accurate, and further represents and warrants that it will notify
and supply corrective information to the Company immediately upon the occurrence
of any change therein occurring prior to the Company’s issuance of the
Securities. Within five (5) days after receipt of a request from the Company,
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and regulations to which
the Company is subject.

 

 
5

--------------------------------------------------------------------------------

 

 

(k)     No General Solicitation. Purchaser is unaware of, and in deciding to
participate in the Offering is in no way relying upon, and did not become aware
of the Offering through or as a result of, any form of general solicitation or
general advertising including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media, or broadcast over television or radio or the internet, in
connection with the Offering.

 

(l)     Placement and Finder’s Fees. No agent, broker, investment banker,
finder, financial advisor or other person acting on behalf of Purchaser or under
its authority is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee, directly or indirectly, in connection with the
Offering, and no person is entitled to any fee or commission or like payment in
respect thereof based in any way on agreements, arrangements or understanding
made by or on behalf of Purchaser.

 

(m)     Investment Risks. Purchaser understands that purchasing Securities in
the Offering will subject Purchaser to certain risks, including, but not limited
to, those set forth in the Company SEC Documents and the Offering Documents.

 

(n)     OFAC. Purchaser is directed to review the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”) website at www.treas.gov. before
making the following representations. Purchaser represents that no part of the
Aggregate Purchase Price set forth on the signature page hereto was directly or
indirectly derived from activities that may contravene federal, state or
international laws and regulations, including anti-money laundering laws and
regulations. Federal regulations and executive orders administered by OFAC
prohibit, among other things, the engagement in transaction with, and the
provision of services to, certain foreign countries, territories, entities and
individuals. The lists of OFAC prohibited countries, territories, persons and
entities can be found at the OFAC website. In addition, the programs
administered by OFAC prohibit dealing with individuals or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists. Purchaser hereby represents that none of the following is named on the
OFAC list, nor is a person or entity prohibited under the OFAC programs: (i) the
Purchaser, (ii) any person controlling or controlled by the Purchaser, (iii) if
the undersigned is an entity, any person having a beneficial interest in the
Purchaser, or (iv) any person for whom the undersigned is acting as agent or
nominee in connection with this investment. The Purchaser understands and
acknowledges that, by law, the Company may be required to disclose the identity
of the Purchaser to OFAC.

 

 
6

--------------------------------------------------------------------------------

 

 

(o)     Anti-Money Laundering. The Purchaser acknowledges that due to anti-money
laundering regulations within their respective jurisdictions, the Company and/or
any person acting on behalf of the Company may require further documentation
verifying the Purchaser’s identity and the source of funds used to purchase
Units before this Agreement can be accepted. The Purchaser further agrees to
provide the Company at any time with such information as the Company determines
to be necessary and appropriate to verify compliance with the anti-money
laundering regulations of any applicable jurisdiction or to respond to requests
for information concerning the identity of the Purchaser from any governmental
authority, self-regulatory organization or financial institution in connection
with its anti-money laundering compliance procedures, and to update such
information as necessary.

 

(p)     Short Sales and Confidentiality Prior to the Date Hereof. Other than the
transaction contemplated hereunder, Purchaser has not directly or indirectly,
nor has any person acting on behalf of or pursuant to any understanding with
Purchaser, executed any disposition, including Short Sales (as such term is
defined in Rule 200 of Regulation SHO under the Exchange Act), in the securities
of the Company during the period commencing from the time that Purchaser first
received written or oral notice of this Offering from the Company, the Placement
Agent or any other person setting forth the material terms of the transactions
contemplated hereunder or this Agreement until the date hereof (“Discussion
Time”).  Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other persons party to this Agreement,
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).

 

(q)     Acknowledgement Regarding Placement Agent. Purchaser acknowledges that
the Placement Agent is acting as the exclusive placement agents on a best
efforts basis for the Securities being offered hereby and will be compensated by
the Company for acting in such capacity. Such Purchaser further acknowledges
that the Placement Agent and its respective directors, officers, employees,
representatives and controlling persons have no responsibility for making any
independent investigation of the SEC Reports and make no representation or
warranty to the Purchaser, express or implied, with respect to the Company or
the Units, or the accuracy, completeness or adequacy of the SEC Reports or any
other publicly available information, nor shall any of the foregoing persons be
liable for any loss or damages of any kind resulting from the use of the
information contained therein or otherwise supplied to the Purchaser. In
addition, such Purchaser acknowledges that it has not relied on information
provided by any of such persons but has conducted its own investigation.

 

 
7

--------------------------------------------------------------------------------

 

 

4.          Representations and Warranties of the Company. Except as set forth
in the correspondingly numbered section of the Schedules hereto, the Company
represents and warrants to Purchaser as follows:

 

(a)     Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of the State of Delaware, with the
corporate power and authority to own and operate its business as presently
conducted, except where the failure to be or have any of the foregoing would not
have a material adverse effect on the Company. The Company is duly qualified as
a foreign corporation or other entity to do business and is in good standing in
each jurisdiction where the character of its properties owned or held under
lease or the nature of their activities makes such qualification necessary,
except for such failures to be so qualified or in good standing as would not
have a Material Adverse Effect. For purposes of this Agreement, “Material
Adverse Effect” means any of (i) a material and adverse effect on the legality,
validity or enforceability of any Transaction Documents, (ii) a material and
adverse effect on the results of operations, assets, business or financial
condition of the Company and subsidiaries, taken as a whole, or (iii) any
material adverse impairment to the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document.

 

(b)     Authority; Validity and Effect of Agreement. The Company has the
requisite corporate power and authority to execute and deliver each of the
Transaction Documents, perform its obligations thereunder, and conduct the
Offering. The execution and delivery of each of the Transaction Documents by the
Company, the performance by the Company of its obligations thereunder, the
transactions contemplated thereby, the Offering, and all other necessary
corporate action on the part of the Company have been duly authorized by its
board of directors, and no other corporate proceedings on the part of the
Company are necessary to authorize each of the Transaction Documents or the
Offering. Each of the Transaction Documents has been duly and validly executed
and delivered by the Company and, assuming that each has been duly authorized,
executed and delivered by Purchaser, each constitutes a legal, valid and binding
obligation of the Company, in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(c)     No Conflict; Required Filings and Consents. Neither the execution and
delivery of the Transaction Documents by the Company nor the performance by the
Company of its obligations thereunder will: (i) conflict with the Company’s
certificate of incorporation or bylaws; (ii) violate any statute, law,
ordinance, rule or regulation, applicable to the Company or any of the
properties or assets of the Company; or (iii) violate, breach, be in conflict
with or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or permit the termination of any
provision of, or result in the termination of, the acceleration of the maturity
of, or the acceleration of the performance of any obligation of the Company, or
result in the creation or imposition of any lien upon any properties, assets or
business of the Company under, any material contract or any order, judgment or
decree to which the Company is a party or by which it or any of its assets or
properties is bound or encumbered except, in the case of clauses (ii) and (iii),
for such violations, breaches, conflicts, defaults or other occurrences which,
individually or in the aggregate, would not have a Material Adverse Effect.

 

 
8

--------------------------------------------------------------------------------

 

 

(d)     SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, or to the
extent corrected by a subsequent restatement, the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2012, and all other reports of
the Company filed with the Commission pursuant to the Exchange Act from January
1, 2013 through the date of this Agreement (including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) complied in all material respects with the
requirements of the Exchange Act, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(e)     Financial Statements.     The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or to the extent corrected
by a subsequent restatement). Such financial statements have been prepared in
accordance with United States generally accepted accounting principles, as
applied by the Company on a consistent basis during the financial periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments. All material agreements to which the Company is a party or to which
the property or assets of the Company are subject are included as part of or
specifically identified in the SEC Reports.

 

(f)     Issuance of the Securities. The Shares have been duly authorized and,
when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights of shareholders. The Warrants have been
duly authorized and, when issued and paid for in accordance with the terms of
the Transaction Documents, will be duly and validly issued, free and clear of
all liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights of shareholders. The Warrant Shares issuable upon
exercise of the Warrants have been duly authorized and, when issued and paid for
in accordance with the terms of the Transaction Documents and the Warrants, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights of shareholders. Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the
Securities will be issued in compliance with applicable federal and state
securities laws. The Company shall, so long as any of the Warrants are
outstanding, take all action reasonably necessary to reserve and keep available
out of its authorized and unissued capital stock, solely for the purpose of
effecting the exercise of the Warrants, 100% of the Warrant Shares issuable upon
exercise of the Warrants.

 

 
9

--------------------------------------------------------------------------------

 

 

(g)     Capitalization. The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of the Company
(whether or not presently convertible into or exercisable or exchangeable for
shares of capital stock of the Company) has been set forth in the SEC Reports
and has changed since the date of such SEC Reports only to reflect stock option
and warrant exercises that do not, individually or in the aggregate, have a
material affect on the issued and outstanding capital stock, options and other
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and non-assessable, have been issued
in compliance in all material respects with all applicable federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase any capital
stock of the Company. Except as specified in the SEC Reports or as contemplated
by the Transaction Documents: (i) no shares of the Company's capital stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock of the Company
or options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or by which the Company is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company; (v) there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement); (vi) there are no outstanding securities or
instruments of the Company or which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) the Company has no liabilities or obligations required to be disclosed in
the SEC Reports (as defined herein) but not so disclosed in the SEC Reports,
other than those incurred in the ordinary course of the Company's businesses and
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect.

 

 
10

--------------------------------------------------------------------------------

 

 

(h)     Tax Matters.     The Company (i) has accurately and timely prepared and
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, with respect to which
adequate reserves have been set aside on the books of the Company and (iii) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply, except, in the case of clauses (i) and (ii) above, where the
failure to so pay or file any such tax, assessment, charge or return would not
result in a Material Adverse Effect. There are no unpaid taxes in any material
amount claimed to be due by the Company by the taxing authority of any
jurisdiction.

 

(i)      Employment Matters. No material labor dispute exists or, to the
Company’s knowledge, is imminent with respect to any of the employees of the
Company which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s employees is a member of a union that relates to
such employee’s relationship with the Company, the Company is not a party to a
collective bargaining agreement, and the Company believes that its relationship
with its employees is satisfactory. No executive officer, to the Company’s
knowledge, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters. To the Company’s knowledge, the Company is in compliance with
all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(j)      Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports and except as disclosed in a
subsequent SEC Report filed prior to the date of this Agreement, (i) there have
been no events, occurrences or developments that have had or that could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the manner in which it keeps its accounting books and records, (iv) the Company
has not declared or made any dividend or distribution of cash or other property
to its shareholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate (as defined in Rule 405
of the Securities Act), except pursuant to existing Company incentive plans or
executive and director corporate arrangements disclosed in the SEC Reports and
(vi) there has not been any material change or amendment to, or any waiver of
any material right under, any contract under which the Company or any of their
assets is bound or subject.

 

 
11

--------------------------------------------------------------------------------

 

 

(k)     Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
provincial, federal or state securities laws or a claim of breach of fiduciary
duty. There has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the SEC involving the Company or,
to the knowledge of the Company, any director or officer of the Company. The SEC
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any subsidiary under the Exchange
Act or the Securities Act.

 

(l)     Compliance. The Company is not: (i) in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other material
written agreement or written instrument to which it is a party or by which it or
any of its properties is bound (whether or not such default or violation has
been waived), (ii) in violation of any judgment, decree or order of any court,
arbitrator or governmental body in which the Company is named as a party, or
(iii) in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not reasonably be expected to have or
result in a Material Adverse Effect.

 

(m)   Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the 1934 Act, and the Company has taken no
action designed to terminate the registration of the Common Stock under the
Exchange Act nor has the Company received any written notification that the SEC
is contemplating terminating such registration.

 

 
12

--------------------------------------------------------------------------------

 

 

(n)    Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(o)    Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company's management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

 

(p)    Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than the Placement Agent with respect
to the offer and sale of the Securities.

 

(q)    No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3, neither the Company, nor,
to the knowledge of the Company, any of its Affiliates, nor any Person acting on
its or, to the knowledge of the Company, their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities by the Company to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any trading market on which any of the securities of the
Company are listed or designated.

 

(r)     Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

 
13

--------------------------------------------------------------------------------

 

 

(s)     Disclosure. The Company confirms that neither it nor any of its
executive officers or directors nor any other person acting on its or their
behalf has provided, and it has not authorized the Placement Agent to provide,
any Purchaser with information that it believes constitutes or could reasonably
be expected to constitute material, non-public information except insofar as the
existence, provisions and terms of the Transaction Documents and the proposed
transactions hereunder may constitute such information, all of which will be
disclosed by the Company in the Press Release as contemplated by Section 5(b)
hereof. The Company understands and confirms that the Purchasers will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Purchasers regarding the Company, its
business and the transactions contemplated hereby furnished by the Company or
authorized by the Company and furnished by the Placement Agent on behalf of the
Company (including the Company’s representations and warranties set forth in
this Agreement) are true and correct in all material respects and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. To the Company’s
knowledge, no event or circumstance has occurred or information exists with
respect to the Company or its business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed, except for the announcement of this Agreement and
related transactions.

 

(t)     Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 

(u)     No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

 

5.           Other Agreements of the Parties.

 

(a)     Transfer Restrictions.

 

(i)     The Securities may only be disposed of in compliance with applicable
federal and state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the other Transaction Documents and
shall have the rights and obligations of a Purchaser under this Agreement.

 

 
14

--------------------------------------------------------------------------------

 

 

(ii)     Legends. The certificates and agreements evidencing the Securities
shall have endorsed thereon the following legend (and appropriate notations
thereof will be made in the Company’s stock transfer books), and stop transfer
instructions reflecting these restrictions on transfer will be placed with the
transfer agent of the Shares:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.

 

(b)     Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York City time)
on the trading day immediately following the date of the Closing, the Company
shall issue a press release (the “Press Release”) reasonably acceptable to the
Placement Agent disclosing all material terms of the transactions contemplated
hereby. On or prior to the fourth (4th) Business Day following the date of the
Closing, the Company will file a Current Report on Form 8-K with the SEC
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K the material Transaction Documents (including,
without limitation, this Agreement, the form of Warrant and the Registration
Rights Agreement)). Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company as described in Section
5(b), such Purchaser will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction).

 

(c)     Equal Treatment of Purchasers. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration is also
offered to all of the parties to the Transaction Documents. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended for
the Company to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Shares or otherwise.

 

(d)     Reporting Status. During the one year period from and after the Closing,
the Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act would otherwise permit such
termination.

 

(e)     Form D and Blue Sky. The Company agrees to file a Form D with respect to
the sale of the Shares and Warrants as required under Regulation D and to
provide a copy thereof to the Placement Agent promptly after such filing. The
Company, on or before the Closing, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Purchasers at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
make all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing.

 

 
15

--------------------------------------------------------------------------------

 

 

6.           Indemnification. Purchaser agrees to indemnify, defend and hold
harmless the Company and its respective affiliates and agents from and against
any and all demands, claims, actions or causes of action, judgments,
assessments, losses, liabilities, damages or penalties and reasonable attorneys’
fees and related disbursements incurred by the Company that arise out of or
result from a breach of any representations or warranties made by Purchaser
herein, and Purchaser agrees that in the event of any breach of any
representations or warranties made by Purchaser herein, the Company may, at its
option, forthwith rescind the sale of the Units to Purchaser.

 

7.           Confidentiality. Purchaser acknowledges and agrees that:

 

(a)     Certain of the information contained herein is of a confidential nature
and may be regarded as material non-public information under Regulation FD of
the Securities Act.

 

(b)     This Agreement has been furnished to Purchaser by the Company for the
sole purpose of enabling Purchaser to consider and evaluate an investment in the
Company, and will be kept confidential by Purchaser and not used for any other
purpose.

 

(c)     Until the time the information contained herein has been adequately
disseminated to the public, the existence of this Agreement and the information
contained herein shall not, without the prior written consent of the Company, be
disclosed by Purchaser to any person or entity, other than Purchaser’s personal
financial and legal advisors for the sole purpose of evaluating an investment in
the Company, and Purchaser will not, directly or indirectly, disclose or permit
Purchaser’s personal financial and legal advisors to disclose, any of such
information without the prior written consent of the Company.

 

(d)     Purchaser shall make its representatives aware of the terms of this
Section 6 and to be responsible for any breach of this Agreement by such
representatives.

 

(e)     Purchaser shall not, without the prior written consent of the Company,
directly or indirectly, make any statements, public announcements or release to
trade publications or the press with respect to the contents or subject matter
of this Agreement.

 

(f)     If Purchaser decides to not pursue further investigation of the Company
or to not participate in the Offering, Purchaser will promptly return this
Agreement and any accompanying documentation to the Company.

 

 
16

--------------------------------------------------------------------------------

 

 

8.           Non-Public Information. Purchaser acknowledges that certain
information concerning the matters that are the subject matter of this Agreement
constitute material non-public information under United States federal
securities laws, and that United States federal securities laws prohibit any
person who has received material non-public information relating to the Company
from purchasing or selling securities of the Company, or from communicating such
information to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell securities of the
Company. Accordingly, until such time as any such non-public information has
been adequately disseminated to the public, Purchaser shall not purchase or sell
any securities of the Company, or communicate such information to any other
person.

 

9.           Sales and Confidentiality After The Date Hereof.  Such Purchaser
shall not, and shall cause its affiliates not to, engage, directly or
indirectly, in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as such term is defined in Rule 200
promulgated under Regulation SHO under the Exchange Act)) during the period from
the date hereof until such time as (i) the transactions contemplated by this
Agreement are first publicly announced or (ii) this Agreement is terminated.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio manager that have knowledge about the financing transaction
contemplated by this Agreement. Each Purchaser understands and acknowledges,
severally and not jointly with any other Purchaser, that the SEC currently takes
the position that covering a short position established prior to effectiveness
of a resale registration statement with shares included in such registration
statement would be a violation of Section 5 of the Securities Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance.

 

10.         Entire Agreement; No Third Party Beneficiaries. This Agreement
contains the entire agreement between the parties and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereto, and no party shall be liable or bound to
any other party in any manner by any warranties, representations, guarantees or
covenants except as specifically set forth in this Agreement. Purchaser
acknowledges and agrees that, with the exception of the information contained in
the Offering Documents, Purchaser did not rely upon any statements or
information, whether oral or written, provided by the Company, or any of its
officers, directors, employees, agents or representatives, in deciding to enter
into this Agreement or purchase the Units. Nothing in this Agreement, express or
implied, is intended to confer upon any person other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

 
17

--------------------------------------------------------------------------------

 

 

11.         Amendment and Modification. This Agreement may not be amended,
modified or supplemented except by an instrument or instruments in writing
signed by the Company and the Purchaser.

 

12.         Extensions and Waivers. At any time prior to the Closing, the
parties hereto entitled to the benefits of a term or provision may (a) extend
the time for the performance of any of the obligations or other acts of the
parties hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document, certificate or writing delivered pursuant
hereto, or (c) waive compliance with any obligation, covenant, agreement or
condition contained herein. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the Company and the holders of a majority of
the Units sold in the Offering. No failure or delay on the part of any party
hereto in the exercise of any right hereunder shall impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement.

 

13.         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that the Company may not assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the Purchaser. Except as provided in Section 6, nothing in this
Agreement is intended to confer upon any person not a party hereto (and their
successors and assigns) any rights, remedies, obligations or liabilities under
or by reason of this Agreement.

 

14.         Survival of Representations, Warranties and Covenants. The
representations and warranties contained herein shall survive the Closing and
shall thereupon terminate 18 months from the Closing, except that the
representations contained in Sections 3(a), 3(b), 4(a), and 4(b) shall survive
indefinitely. All covenants and agreements contained herein which by their terms
contemplate actions following the Closing shall survive the Closing and remain
in full force and effect in accordance with their terms. All other covenants and
agreements contained herein shall not survive the Closing and shall thereupon
terminate.

 

15.         Headings; Definitions. The Section headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement. All references to Sections
contained herein mean Sections of this Agreement unless otherwise stated. All
capitalized terms defined herein are equally applicable to both the singular and
plural forms of such terms.     

 

16.         Severability. If any provision of this Agreement or the application
thereof to any person or circumstance is held to be invalid or unenforceable to
any extent, the remainder of this Agreement shall remain in full force and
effect and shall be reformed to render the Agreement valid and enforceable while
reflecting to the greatest extent permissible the intent of the parties.

 

17.         Notices. All notices hereunder shall be sufficiently given for all
purposes hereunder if in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, telecopy,
telefax or other electronic transmission service to the appropriate address or
number as set forth below:

 

 
18

--------------------------------------------------------------------------------

 

 

If to the Company:

 

BIO-key International, Inc.

3349 Highway 138

Building D, Suite B

Wall, NJ 07719

Fax (732) 359-1101

Attention: Mike DePasquale, Chief Executive Officer

 

with a copy to:

 

Fox Rothschild LLP

997 Lenox Drive

Building 3

Lawrenceville, New Jersey 08648-2311

Fax (609) 896-1469

Attention: Vincent A. Vietti, Esquire

 

If to Purchaser:

 

To that address indicated on the signature page hereof.

 

18.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent that the General Corporation Law of the State of
Delaware shall apply to the internal corporate governance of the Company.

 

19.         Arbitration. If a dispute arises as to the interpretation of this
Agreement, it shall be decided in an arbitration proceeding conforming to the
Rules of the American Arbitration Association applicable to commercial
arbitration then in effect at the time of the dispute. The arbitration shall
take place in New York, NY. The decision of the arbitrators shall be
conclusively binding upon the parties and final and such decision shall be
enforceable as a judgment in any court of competent jurisdiction. The parties
shall share equally the costs of the arbitration.

 

20.         Counterparts. This Agreement may be executed and delivered by
facsimile in two or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
agreement.     

 

[Signature page follows]

 

 
19

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.

 

 

 

 

 

Date: ____________________, 2013

PURCHASER

 

 

 

______________________________________

 

 

 

By: __________________________________

Name: _____________________________

Title: ______________________________

Address: ___________________________

__________________________________

__________________________________

Phone:_____________________________

 

      Social Security

      or Tax ID No.: _______________________

     

Number of Units Purchased: ____________

 

Aggregate Purchase Price: $___________

 

____ Units @ $0.15 per Unit

 

 

Delivery Instructions (if different than Address):

 

____________________________________

____________________________________

____________________________________

   

 

 

 

Date:____________________, 2013

BIO-KEY INTERNATIONAL, INC.

 

 

 

By: ___________________________________

Name: ______________________________

       Title: _______________________________

 

 

20